DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment/Arguments
Claims 1, 3-10 and 12-18 are pending. Claims 1, 5, 9, 12-17 are currently amended. Claims 2 and 11 are canceled. Claim 18 is newly added. It appears that no new matter has been entered. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. The amendments to the claims have adopted the previously indicated allowable subject matter and accordingly the rejections to Claims 1, 10 under 35 U.S.C. 103 as being unpatentable over Zinniel (US 2018/0345573) and further in view of Dong (US 2013/0098974); and/or further in view of Graham (US 2013/0233318); Claim 3 under 35 U.S.C. 103 as being unpatentable over Zinniel in view of Dong as applied to claim 1 above, and further in view of Graham; Claim 4 under 35 U.S.C. 103 as being unpatentable over Zinniel in view of Dong and/or Graham as applied to claim 1 above, and further in view of Fenlin (US 2602959); Claim 11 under 35 U.S.C. 103 as being unpatentable over Zinniel in view of Dong and/or Graham as applied to claim 1 above, and further in view of Sutcliffe (US 2018/0244034); are withdrawn or rendered moot.
Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the claims are allowed for the reasons previously indicated in the reasons for allowance of the non final action mailed on 3/25/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753